Exhibit 10.1
CONSULTING AGREEMENT


THIS AGREEMENT is made as of the 1st day of March, 2007



BETWEEN:

 
MICHAEL MULLARKEY, or his nominee
of the City of Lake Forest, in the State of Illinois



AND:


WORKSTREAM INC.,
a corporation incorporated under the laws of Canada

WHEREAS on the 28th day of January, 2004, Workstream Inc. (“Workstream”) entered
into a contract of employment with Michael Mullarkey (“Mullarkey”) (the
“Employment Agreement”);


AND WHEREAS on the 1st day of March, 2007, Workstream and Mullarkey entered into
an agreement to terminate the Employment Agreement (the “Agreement to Accept
Resignation”);


AND WHEREAS Workstream and Mullarkey wish to enter into consulting agreement
whereby Mullarkey will provide to Workstream business development and strategic
planning services on an independent contractor basis;



NOW THEREFORE, for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), Workstream and Mullarkey agree as follows:


CONSULTING
 

1.  
Effective March 1, 2007, Mullarkey will be retained by Workstream as a
consultant, providing business development and strategic planning services to
Workstream, including the sale or attempted sale of certain assets of
Workstream, and shall report to the board of directors of Workstream (the
“Board”).

 
 
 

--------------------------------------------------------------------------------

 
 
TERM



2.  
The term of this consulting contract shall be from March 1, 2007 to September 1,
2007 (the “Term”), at which time this agreement shall terminate unless otherwise
extended by the written agreement of all parties.



COMPENSATION



3.  
Mullarkey will be paid a retainer in the amount of One Hundred, Ninety Thousand
Dollars ($190,000) on March 1, 2007;




4.  
Mullarkey will be compensated on a monthly basis at the rate of $12,500 per
month;




5.  
Mullarkey will be compensated for all travel related expenses which, in the sole
opinion of the Board, are reasonable, within thirty (30) days of Mullarkey’s
submission to Workstream of receipts for such expenses during the Term;




6.  
Mullarkey will be granted 100,000 restricted stock units (“RSUs”) which will
vest on an equal monthly basis over the Term. Any such RSU’s which have vested,
shall be issued to Mullarkey on January 1, 2008;




7.  
Should Workstream complete a sale or other disposition of certain assets of
Workstream, which have been approved by the Board during the Term (a
“Disposition”), Mullarkey shall be entitled to a payment equal to two and a half
percent (2.5%) of the total lump sum cash price paid at closing in the
Disposition.

 
INDEPENDENT CONTRACTOR



8.  
As an independent contractor, Mullarkey is responsible for the remittance of any
applicable taxes or other remittances to any governmental bodies, in any and all
jurisdictions.




9.  
Except as otherwise provided, as an independent contractor to Workstream and not
an employee, Mullarkey will not be entitled to any Workstream employee benefits,
nor will Mullarkey be entitled to any statutory benefits or protections granted
to employees. Any payments or arrangements made pursuant to the Termination
Agreement relate to the terminated Employment Agreement and are not meant by
either party to relate to this agreement or have any implications for the
independent contractor relationship established herein.



NON-SOLICITATION AND NON-COMPETITION
 

10.  
Mullarkey acknowledges paragraph 9 of the Employment Agreement,
“Non-Competition” and agrees to continue to be bound by such provision, which is
hereby incorporated into this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
TERMINATION
 

11.  
This contract shall terminate on September 1, 2007 and neither party shall bear
any further obligation to the other as a result of the relationship established
hereunder.

 
ASSIGNMENT



12.  
The rights which accrue to Workstream under this agreement shall pass to its
successors or assigns. Mullarkey’s rights under this agreement are not
assignable or transferable in any manner.

 
INDEPENDENT LEGAL ADVICE
 

13.  
Mullarkey acknowledges that he has obtained or has had an opportunity to obtain
independent legal advice in connection with this agreement, and further
acknowledges that he has read, understood, and agrees to be bound by all of the
terms and conditions contained herein.

 
GOVERNING LAW
 

14.  
This agreement shall be governed by the laws of the Province of Ontario and the
country of Canada.

 
CURRENCY



15.  
All amounts referred to in this Agreement are expressed in U.S. dollars.



Signed this  1st   day of   March  , 2007 by
 

     
Witness 
 
MICHAEL MULLARKEY
Name:
   

 
 
 

--------------------------------------------------------------------------------

 


Signed this _1st_ day of   March   , 2007 by



 
WORKSTREAM INC.
 
By:
   
Name:
   
Title:
     
I have authority to bind the corporation



 
 
 

--------------------------------------------------------------------------------

 